DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s amendment in which claims 1, 4, 10, 11, and 13 have been amended, claims 1-16 remain pending, and claims 14-16 are withdrawn from consideration.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, there is no support in the original specification for casting molten material into a mold. The specification more generally discloses casting material into a blank, or injection molding, but does not specifically disclose ‘casting molten material into a mold.’
Claims 2-13 depend from rejected claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 appears to conflict with claim 1. Claim 4 recites producing the part by punching out from a layer material, but claim 1 previously recites producing the part by casting molten material into a mold. It is not clear how the part can be produced by both methods.
Claim 5 depends from rejected claim 4.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 6, 8, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaBonte (US 7,533,479) in view of Hess (US 2006/0021256).
Regarding claim 1, LaBonte discloses a method for producing a foot part for a sports shoe, the method comprising: producing a flexible forming part (shell 65) for a shoe collar and a shoe sole of the foot part; and joining edges of the flexible forming part along the shoe sole and around a toe cap (column 5, lines 25-51; column 6, lines 36-46; Fig. 7).
LaBonte does not disclose producing the foot part by casting molten material into a mold. Hess teaches that a shaped shoe part may be produced either by cutting and then thermoforming, or by injection molding techniques (paragraph 0041). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the foot part by injection molding, as taught by Hess, as this would be a simple substitution of one manufacturing technique for another, with the predictable result of using a well-known technique for forming shaped shoe parts which is efficient and reduces waste material.
Regarding claim 2, LaBonte discloses that  the edges of the flexible forming part are joined by sewing, heating, or gluing (column 5, lines 45-51).
Regarding claim 4, LaBonte discloses that the flexible forming part is produced by punching out from a layer material (such as by die-cutting; column 7, lines 46).
Regarding claim 6, LaBonte discloses that the foot part is an inner shoe (wherein additional elements may be added to the outer portions of shell 65, such as outsole 31).
Regarding claim 8, LaBonte discloses forming in the flexible forming part a deepening (depressions 52, 54) in an area of an ankle (column 5, lines 17-22; Fig. 5-7).
Regarding claim 11, LaBonte discloses forming in a heel region of the flexible forming part or in an ankle region cutout channels or holes (spaces between projections 95) to increase flexibility of the flexible forming part (Fig. 13).
Regarding claim 12, LaBonte discloses attaching a middle of the flexible forming part to a heel section of a shoe last (last 106; column 8, line 54-column 9, line 53; Fig. 14).
Regarding claim 13, LaBonte discloses bending side sections of the flexible forming part around a heel section in a direction to a toe of a shoe last (column 8, line 54-column 9, line 53; Fig. 14).

Claim(s) 3, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaBonte and Hess, as applied to claim 1.
Regarding claim 3 and 5, LaBonte discloses that the forming part/layer material may be a thermoformable foam, but does not specifically disclose polyurethane foam. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the forming part/layer material of polyurethane foam in order to use a thermoformable foam well known for use in shoes which provides support and comfort to the foot.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 7, LaBonte discloses that the foot part is attached to a hard shell (rigid ankle support 26; column 10, lines 5-8). LaBonte does not specifically disclose that the two parts are glued. However, LaBonte teaches that additional components may be attached to the foot part by gluing (column 10, lines 11-12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have glued the foot part to the hard shell in order to provide a strong and permanent connection between the two elements.

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaBonte and Hess, as applied to claim 1, further in view of Demarchi (US 6,148,546).
LaBonte does not specifically disclose venting slots or openings. Demarchi teaches a foot part for a sports shoe which includes venting slots or venting openings (notches 15). The venting slots are in an area of the shoe sole (adjacent to the shoe sole). The venting slots provide flexibility and ventilation in the sports shoe (column 3, lines 29-34; Fig. 1-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide venting slots or openings, as taught by Demarchi, to the foot part of LaBonte in order to provide flexibility and ventilation to the sports shoe.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/               Primary Examiner, Art Unit 3732